BRIGGS & STRATTON CORPORATION AND SUBSIDIARIES

2010 ANNUAL REPORT ON FORM 10-K

 

EXHIBIT 10.2

 

AMENDED AND RESTATED ECONOMIC VALUE

ADDED INCENTIVE COMPENSATION PLAN



--------------------------------------------------------------------------------

Effective 6-28-10

BRIGGS & STRATTON CORPORATION

 

ECONOMIC VALUE ADDED

INCENTIVE COMPENSATION PLAN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

As adopted by the Compensation Committee on April 20, 2004 and amended through
August 10, 2010



--------------------------------------------------------------------------------

BRIGGS & STRATTON CORPORATION

ECONOMIC VALUE ADDED INCENTIVE COMPENSATION PLAN

 

 

I. Plan Objectives

 

  A.

To promote the maximization of shareholder value over the long term by providing
incentive compensation to key employees of Briggs & Stratton Corporation (the
“Company”) in a form which is designed to financially reward participants for an
increase in the value of the Company to its shareholders.

 

  B.

To provide competitive levels of compensation to enable the Company to attract
and retain employees who are able to exert a significant impact on the value of
the Company to its shareholders.

 

  C.

To encourage teamwork and cooperation in the achievement of Company goals.

 

  D.

To recognize differences in the performance of individual participants.

 

II.

Plan Administration

The Compensation Committee of the Board of Directors (the “Committee”) shall be
responsible for the design, administration, and interpretation of the Plan.

 

III.

Definitions

 

  A.

“Accrued Bonus” means the bonus which is calculated in the manner set forth in
Section V.A.

 

  B.

“Actual EVA” means the EVA as calculated for the relevant Plan Year.

 

  C.

“Base Salary” means the amount of a Participant’s base compensation earned
during the Plan Year without adjustment for bonuses, salary deferrals, value of
benefits, imputed income, special payments, amounts contributed to a savings
plan or similar items.

 

  D.

“Capital” means the Company’s weighted average monthly operating capital for the
Plan Year, calculated as follows:

 

  Current Assets -   Non-operating Investments +   Bad Debt Reserve +   LIFO
Reserve -   Deferred Tax Liabilities or Assets  

Classified as Current Assets

-   Current Noninterest-Bearing Liabilities +   Warranty Reserve +  
Environmental Reserve +   Property, Plant, Equipment, Net -   Construction in
Progress +   Other Assets (not including prepaid Pension Costs) (+/-)   Unusual
Capital Items

 

  E.

“Capital Charge” means the deemed opportunity cost of employing Capital in the
Company’s businesses, determined as follows:

Capital Charge = Capital X Cost of Capital



--------------------------------------------------------------------------------

  F.

“Cost of Capital” means the weighted average of the cost of equity and the after
tax cost of debt for the relevant Plan Year on a market value basis. The Cost of
Capital will be determined (to the nearest tenth of a percent) by the Committee
prior to each Plan Year, consistent with the following methodology:

 

  a)

Cost of Equity = Risk Free Rate + (Business Risk Index X Average Equity Risk
Premium)

 

  b)

Debt Cost of Capital = Debt Yield X (1 - Tax Rate)

 

  c)

The weighted average of the Cost of Equity and the Debt Cost of Capital is
determined by reference to the actual debt-to-capital ratio

where the Risk Free Rate is the average daily closing yield rate on 10 year U.S.
Treasury Bonds for the month of March immediately preceding the relevant Plan
Year, the Business Risk Index is determined by using an average of the Beta
available in the four (4) most recent Value Line reports on the Company. The
Average Equity Risk Premium is 6%, the Debt Yield is the weighted average yield
of all borrowing included in the Company’s permanent capital, and the tax rate
is the combination of the relevant federal and state effective income tax rates.

 

  G.

“Designated Key Contributor” means those Participants named by the Chief
Executive Officer as a Designated Key Contributor under the Plan.

 

  H.

“Divisional EVA Performance Factor” means an Individual Performance Factor
calculated in the same manner as the Company Performance Factor as set forth in
Section VI.A., except that EVA, Actual EVA, Target EVA, NOPAT, Capital, Capital
Charge and other relevant terms shall be defined by reference to the particular
operating division, service division or sales group, not by reference to the
entire Company.

 

  I.

“Economic Value Added” or “EVA” means the NOPAT that remains after subtracting
the Capital Charge, expressed as follows:

 

  NOPAT Less:       Capital Charge Equals:   EVA

EVA may be positive or negative.

 

  J.

“Key Managers” mean those Participants designated as Key Managers by the
Committee with respect to any Plan Year.

 

  K.

“NOPAT” means cash adjusted net operating profits after taxes for the Plan Year,
calculated as follows:

 

      Pretax Income +       Interest Expense -       Normal Pension Costs +/-  
    Pension Income/Expense +/-       Change in LIFO Reserve +/-       Change in
Bad Debt Reserve +/-       Change in Post Retire Health Care Reserve +/-  
    Change in Warranty Reserve +/-       Other Income & Expense on Non-Operating
Investments +/-       Unusual Charges +/-       Amortization of Unusual Income
or Expense Items -       Cash Taxes on the above (+/-changes in Deferred Taxes)



--------------------------------------------------------------------------------

  L.

“Plan Year” means the one year period coincident with the Company’s fiscal year.

 

  M.

“Senior Executives” means those Participants designated as Senior Executives by
the Committee with respect to any Plan Year.

 

  N.

“Target EVA” means the target level of EVA for the Plan Year determined by the
Committee.

 

IV.

Eligibility

 

  A.

Eligible Positions. In general, all Company Officers, Division General Managers,
Key Managers and members of the corporate operations group, and certain direct
reports of such individuals may be eligible for participation in the Plan.
However, actual participation will depend upon the contribution and impact each
eligible employee may have on the Company’s value to its shareholders, as
determined by the Chief Executive Officer of the Company, and approved by the
Committee.

 

  B.

Nomination and Approval. Each Plan Year, the Chief Executive Officer of the
Company will nominate eligible employees of the Company and its subsidiaries and
affiliates to participate in the Plan for the next Plan Year. The Committee will
have the final authority to select Plan participants (the “Participants”) among
the eligible employees nominated by the Chief Executive Officer of the Company.
Continued participation in the Plan is contingent on approval of the Committee.
Selection normally will take place, and will be communicated to each
Participant, prior to the beginning of the pertinent Plan Year.

 

V.

Individual Participation Levels

 

  A.

Calculation of Accrued Bonus. Each Participant’s Accrued Bonus will be
determined as a function of the Participant’s Base Salary, the Participant’s
Target Incentive Award (provided in paragraph V.B., below), Company Performance
Factor (provided in Section VI.A.) and the Individual Goal Achievement Factor
(provided in Section VI.B.) for the Plan Year. Each Participant’s Accrued Bonus
will be calculated as follows:

 

    30%    

  

Participant’s

Base Salary

   x    Target
Incentive
Award    x    Company
Performance
Factor    +    70%   Participant’s
Base Salary    x    Target
Incentive
Award    x    Individual
Goal Achievement
Factor

In no case may the Accrued Bonus exceed two times the Target Incentive Award or
be less than zero.

 

  B.

Target Incentive Awards. The Target Incentive Awards will be determined
according to the following schedule:

 

Executive Position    Target Incentive Award
(% of Base Salary) Chief Executive Officer    100% Chief Operating Officer   
80% Executive Vice President & Senior Vice Presidents    60% Other Elected
Officers    40% Division General Managers    40% Key Managers    40% Designated
Key Contributors    25% All Others    20%



--------------------------------------------------------------------------------

VI. Performance and Goal Achievement Factors

 

  A. Company Performance Factor Calculation. For any Plan Year, the Company
Performance Factor will be calculated from a table approved by the Compensation
Committee that states the Company Performance Factor that applies to achievement
of various percentages of the Target EVA for the Plan Year.

 

  B. Individual Goal Achievement Factor Calculation. Determination of the
Individual Goal Achievement Factor will be the responsibility of the individual
to whom the participant reports. This determination will be subject to approval
by the Committee and should be in conformance with the process set forth below:

 

  (1) Quantifiable Goal Achievement Factors. The Individual Goal Achievement
Factor of the Accrued Bonus calculation will be based on the accomplishment of
individual, financial and/or other goals. Whenever possible, individual
performance will be evaluated according to quantifiable benchmarks of success.
These factors will represent an achievement percentage continuum that ranges
from 0% to 200% of the individual target award opportunity, and will be
enumerated from 0 to 2.0 based on such continuum. If the Quantifiable Goal
Achievement Factor is based on divisional EVA, it shall be calculated in the
same manner as the Company Performance Factor set forth in Section VI.A, unless
the Compensation Committee has approved a different method of calculating
divisional EVA.

 

  (2) Non-Quantifiable Goal Achievement Factors. When performance cannot be
measured according to a quantifiable monitoring system, an assessment of the
Participant’s overall performance may be made based on a Non-Quantifiable Goal
Achievement Factor (or Factors). The person to whom the Participant reports will
evaluate the Participant’s performance, and this evaluation will determine the
Participant’s Goal Achievement Factor (or Factors) according to the following
schedule:

 

Individual     Goal Achievement Rating   Goal Achievemnt Factor  
                            Outstanding   1.3 - 1.5              
                            Excellent   1.1 - 1.3              
                             Good   .9 - 1.1              
                            Satisfactory   .5 - .9              
                             Unsatisfactory   0                  

 

  (3) Aggregate Individual Goal Achievement Factor. The Individual Goal
Achievement Factor to be used in the calculation of the Accrued Bonus shall be
equal to the average (or weighted average) of one or more Quantifiable and/or
Non-Quantifiable Goal Achievement Factors according to relative importance,
except that the Non-Quantifiable Goal Achievement Factor shall account for no
more than 15% of the Accrued Bonus.

 

VII. Change in Status During the Plan Year

 

  A. New Hire, Transfer, Promotion, Demotion

A newly hired employee or an employee transferred, promoted, or demoted during
the Plan Year to a position qualifying for participation (or leaving the
participating class) may accrue (subject to discretion of the Committee) a pro
rata Accrued Bonus based on the percentage of the Plan Year (actual weeks/full
year times a full year award amount for that position) the employee is in each
participating position.



--------------------------------------------------------------------------------

  B.

Discharge

An employee discharged during the Plan Year shall not be eligible for an Accrued
Bonus, even though his or her service arrangement or contract extends past
year-end, unless the Committee determines that the conditions of the termination
indicate that a prorated Accrued Bonus is appropriate. The Committee shall have
full and final authority in making such a determination.

 

  C.

Resignation

An employee who resigns during the Plan Year to accept employment elsewhere
(including self-employment) will not be eligible for an Accrued Bonus.

 

  D.

Death, Disability, Retirement

If a Participant’s employment is terminated during a Plan Year by reason of
death, disability, or normal or early retirement under the Company’s retirement
plan, a tentative Accrued Bonus will be calculated as if the Participant had
remained employed as of the end of the Plan Year. The final Accrued Bonus will
be calculated by multiplying the tentative Accrued Bonus by a proration factor.
The proration factor will be equal to the number of full weeks of employment
during the Plan Year divided by fifty-two. For purposes of this section, the
date a participant is deemed to be terminated pursuant to disability shall be
the date the employee begins receiving a monthly Long Term Disability Benefit
under the Company’s Group Insurance Plan.

Each employee may name any beneficiary or beneficiaries (who may be named
contingently or successively) to whom any benefit under this Plan is to be paid
in case of the employee’s death.

Each such designation shall revoke all prior designations by the employee, shall
be in the form prescribed by the Committee, and shall be effective only when
filed by the employee in writing with the Committee during his or her lifetime.

In the absence of any such designation, benefits remaining unpaid at the
employee’s death shall be paid to the employee’s estate.

 

  E.

Leave of Absence

An employee whose status as an active employee is changed during a Plan Year as
a result of a leave of absence may, at the discretion of the Committee, be
eligible for a pro rata Accrued Bonus determined in the same way as in paragraph
D. of this Section.

 

VIII.

Bonus Paid and Bonus Bank

All or a portion of the Accrued Bonus will be either paid to the Participant or
credited to or charged against the Bonus Bank as provided in this Article.

 

  A.

Participants Who Are Not Senior Executives. All Accrued Bonuses of Participants
who are not Senior Executives for the Plan Year shall be paid in cash, less
amounts required by law to be withheld for income and employment tax purposes,
during the 60 day period following the end of the Plan Year in which the Accrued
Bonus was earned.

 

  B.

Participants Who Are Senior Executives. With respect to Plan Years preceding
2010, the calculation of Accrued Bonuses, Bonus Bank Balances and Total Bonus
Payouts shall be made in accordance with the provisions of Article VIII that
were in effect for those Plan Years. With respect to Plan Year 2010, any Senior
Executive who has a positive Bank Balance upon completion of the calculations
under the Plan for such Plan Year shall be paid such balance in cash, less
amounts required by law to be withheld for income and employment tax purposes,



--------------------------------------------------------------------------------

during the 60 day period following the end of Plan Year 2010, and any Senior
Executive who has a negative Bank Balance shall have such balance extinguished.
With respect to Plan Years after 2010, all Accrued Bonuses shall be paid in
cash, less amounts required by law to be withheld for income and employment tax
purposes, during the 60 day period following the end of the Plan Year in which
the Accrued Bonus was earned.

 

IX.

Administrative Provisions

 

  A.

Amendments, Suspension, Termination and Recovery. The Committee shall have the
right to modify or amend this Plan from time to time, or suspend it or terminate
it entirely. The Committee may suspend or terminate an Accrued Bonus for a Plan
Year at any time prior to its payment to the Participant or its credit to or
charge to the Bonus Bank as provided in Article VIII. The Committee may also
recover all or any portion of a Total Bonus Payout to a Senior Executive or Key
Manager with respect to (1) a Plan Year for which there occurs within the three
(3) years following the award a material restatement of the Company’s annual
report filed with the SEC due to the negligence or misconduct of one or more
persons, and (2) any subsequent Plan Year in which an Accrued Bonus was
materially affected by the restatement. Such recovery may include without
limitation reducing the Participant’s Bank Balance.

 

  B.

Interpretation of Plan. Any decision of the Committee with respect to any issues
concerning individual selected for awards, the amount, terms, form and time of
payment of awards, and interpretation of any Plan guideline, definition, or
requirement shall be final and binding.

 

  C.

Effect of Award on Other Employee Benefits. By acceptance of a bonus award, each
recipient agrees that such award is special additional compensation and that it
will not affect any employee benefit, e.g., life insurance, etc., in which the
recipient participates, except as provided in paragraph D. below.

 

  D.

Retirement Programs. Awards made under this Plan shall be included in the
employee’s compensation for purposes of the Company Retirement Plans and Savings
Plan.

 

  E.

Right to Continued Employment; Additional Awards. The receipt of a bonus award
shall not give the recipient any right to continued employment, and the right
and power to dismiss any employee is specifically reserved to the Company. In
addition, the receipt of a bonus award with respect to any Plan Year shall not
entitle the recipient to an award with respect to any subsequent Plan Year.

 

  F.

Adjustments to Performance or Achievement Goals. When a performance or
achievement goal is based on Economic Value Added or other quantifiable
financial or accounting measure, it may be necessary to exclude significant
nonbudgeted or noncontrollable capital investments or gains or losses from
actual financial results in order to properly measure performance. The Committee
will decide those items that shall be considered in adjusting actual results.
For example, some types of items that may be considered for exclusion are:

 

  (1)

Any gains or losses which will be treated as extraordinary in the Company’s
financial statements.

 

  (2)

Profits or losses of any entities acquired by the Company during the Plan Year,
assuming they were not included in the budget and/or the goal.

 

  (3)

Material gains or losses not in the budget and/or the goal which are of a
nonrecurring nature and are not considered to be in the ordinary course of
business. Some of these would be as follows:

 

  (a)

Gains or losses from the sale or disposal of real estate or property.



--------------------------------------------------------------------------------

  (b)

Gains resulting from insurance recoveries when such gains relate to claims filed
in prior years.

 

  (c)

Losses resulting from natural catastrophes, when the cause of the catastrophe is
beyond the control of the Company and did not result from any failure or
negligence on the Company’s part.

 

  (4)

Capital incurred for a major acquisition for a reasonable period following such
acquisition.

 

  G.

Vesting. All amounts due but unpaid to any Participant under this plan shall
vest, subject to the terms of this EVA Plan, upon actual termination of
employment of the Participant.

X. Miscellaneous

 

  A.

Indemnification. Each person who is or who shall have been a member of the
Committee or of the Board, or who is or shall have been an employee of the
Company, shall not be liable for, and shall be indemnified and held harmless by
the Company from any loss, cost, liability, or expense that may be imposed upon
or reasonably incurred by him or her in connection with any claim, action, suit,
or proceeding to which he or she may be a party by reason of any action taken or
failure to act under this Plan. The foregoing right of indemnification shall not
be exclusive of any other rights of indemnification to which such persons may be
entitled under the Company’s Articles of Incorporation or Bylaws, as a matter of
law, or otherwise, or any power that the Company may have to indemnify them or
hold them harmless.

 

  B.

Expenses of the Plan. The expenses of administering this Plan shall be borne by
the Company.

 

  C.

Withholding Taxes. The Company shall have the right to deduct from all payments
under this Plan any Federal or state taxes required by law to be withheld with
respect to such payments.

 

  D.

Governing Law. This Plan shall be construed in accordance with and governed by
the laws of the State of Wisconsin.

 

  E.

Section 409A. To facilitate compliance with Internal Revenue Code Section 409A,
a payment otherwise required to be paid under this Plan shall be neither
accelerated nor deferred nor shall there otherwise be a change in the time at
which any payment due hereunder is to be paid, except pursuant to a specific
written amendment adopted by the Board of Directors of Briggs & Stratton
Corporation, which amendment is consistent with the requirements of applicable
regulations under Internal Revenue Code Section 409A. Further, no individual
shall be deemed to have a termination of employment for purposes of this Plan
unless such termination of employment also constitutes a separation from service
within the meaning of Code Section 409A.